Citation Nr: 1546726	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The Veteran had active service from August 1977 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) RO in Fort Harrison, Montana.

The Veteran presented testimony at a hearing before the undersigned in June 2015.  A transcript of the hearing is associated with the claims file.

The matter of an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his right ear hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, discussion of the duties to notify and assist is unnecessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims that his hearing loss is due to exposure to loud noises in service.  Review of the record, including his February 2014 VA examination report, shows that he has a current diagnosis of bilateral sensorineural hearing loss (in the frequency range of 500-4000 Hz (Hertz) (as defined in 38 C.F.R. § 3.385).  His service treatment records (STRs) are unavailable for review.  See December 6, 2012 Memorandum, Formal Finding on the Unavailability of Service Treatment Records.  The Veteran's DD Form 214 shows that his primary occupational specialty was Aircraft Electrical Systems Technician and he served in this capacity for 4 years and 6 months.  He has testified under oath (and reported during April 2008 VA otolaryngology consultation and subsequent VA and private audiology examinations) that he was constantly exposed to loud noises during service while working around jets with the motors at full noise levels.  Based on the nature of the Veteran's service, his allegations of exposure to noise trauma therein may be accepted as factual.  [Moreover, VA has accepted that he was exposed to noise trauma in service as evidenced by the grant of service connection for tinnitus and left ear hearing loss.]  The remaining issue is, therefore, whether his current right ear hearing loss is linked to service.  

The Board finds that the Veteran is competent to report symptoms of decreased hearing acuity since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the Board finds that the Veteran's report of hearing loss over the years since his military noise exposure is credible in light of its consistency with other evidence.  Specifically, the Veteran's report of loud noise exposure is consistent with his military occupational specialty and his report of hearing problems since service is corroborated by the June 2015 statement from his ex-wife that he has exhibited decreased hearing acuity during the 20 years she has known him.

The November 2012 VA hearing loss and tinnitus examination report includes diagnoses of normal hearing in the right ear and left ear sensorineural hearing loss (in the frequency range of 500-4000Hz) and an opinion that the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner noted the Veteran's exposure to jet engine noise during service and explained that "given the known affects of noise on the cochlea and the patient's reported noise exposure during the military (and lack of other noise exposure), it is at least as likely as not."  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board is aware that the examiner's nexus opinion was primarily directed to the left ear, as right ear hearing loss was not noted on that examination.  However, it seems likely that the same nexus analysis would have led to a conclusion that right ear hearing loss was also related to service if such right side loss had been noted at that examination.

On the other hand, the February 2014 VA hearing loss and tinnitus examination report provides an opinion against the Veteran's claim, relying in large part on the absence of hearing loss at separation from service (a conclusion based on the finding of normal hearing in the right ear on February 2012 VA examination rather than review of the STRs which, as noted, are unavailable for review).  Specifically, the examiner opined that it is "is less likely as not" that the Veteran's right ear hearing loss was caused by or the result of military noise exposure.  The examiner explained that the "Veteran clearly had no hearing loss at the right ear upon discharge as the hearing at that ear was measured as normal as of 2012" and the "recent measurement of hearing loss at the right ear, 31 years after exposure to military is clearly not the result of such and must be reasonably attributed to a separate cause such [as] aging, health problems, or a genetic propensity."  The examiner further explained that "the emergence of a hearing loss 31 years following exposure is not supported by current literature."  

The Board finds this opinion inadequate for rating purposes because the examiner failed to take into account lay statements of the Veteran's hearing becoming worse over the years since service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the United States Court of Appeals for Veterans Claims (Court) has held that, even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court has also held that the lack of evidence reflecting hearing loss during service is not fatal to the Veteran's claim for service connection, because the laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, review of the record shows that right ear hearing loss was shown by the evidence prior to February 2012.  Specifically, an April 2008 report of VA otolaryngology consultation notes that the Veteran reported a history of military noise exposure while working around jets with the engines at full noise levels and "noted over the years that the hearing has gotten worse."  This treatment report shows right ear hearing loss on audiogram and includes an impression of bilateral noise induced hearing loss from history and audiogram.  The Board notes that the pure tone examination findings for the right ear in 2008 far exceeded the standards of a hearing loss disability set forth in 38 C.F.R. § 3.385.  Therefore, the February 2014 VA opinion which indicated that hearing loss was not present until after 2012 may not be accorded any substantial probative value.

Accordingly, the most probative evidence of record (i.e., the opinion of the November 2012 VA examiner - which the Board finds no reason to question, as such opinion is supported by adequate rationale which includes specific consideration of the Veteran's military noise exposure and his deemed-credible accounts) supports that there is a nexus between the Veteran's hearing loss and his military service.  

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional) supports a finding that his current right ear hearing loss is related to service.  Accordingly, service connection for such disability is warranted.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher initial rating for left ear hearing loss on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that the Veteran's claim for an initial compensable rating for left ear hearing loss is inextricably intertwined with the claim for service connection for right ear hearing loss granted herein, and that adjudication for a rating decision, bilaterally, should be conducted by the AOJ in the first instance. 

Appellate adjudication on the merits for the claim for a higher rating for left ear hearing loss is now inappropriate in light of the grant of service connection for right ear hearing loss, decided herein, as it requires the application of a wholly separate rating table.  See 38 C.F.R. § 4.85.  Such evaluation is dependent on the initial rating of the left ear, which has not been determined, in the first instance, by the AOJ.  38 C.F.R. § 4.85(h), Table VII.  Therefore, the Board finds that a rating decision of, now, service-connected bilateral hearing loss, in the first instance, is required by the AOJ, prior to any appellate review and adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate and assign a rating for the Veteran's now service-connected bilateral hearing loss, based on the competent evidence of record.  The Veteran and his representative should be afforded an opportunity to present additional evidence for such rating decision, and provided proper notice for any action conducted by the AOJ.

2.  If the determination of the disability rating for the Veteran's bilateral hearing loss remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


